
	
		III
		112th CONGRESS
		2d Session
		S. RES. 467
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Whitehouse (for
			 himself, Mr. Akaka,
			 Mr. Blumenthal, Mr. Cardin, Ms.
			 Collins, Mrs. Feinstein,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Levin,
			 Mr. Lieberman, Mrs. Murray, Mr.
			 Reed, Mr. Sanders,
			 Ms. Snowe, and Mrs. Boxer) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Designating May 18, 2012, as
		  Endangered Species Day.
	
	
		Whereas nearly 2,000 species worldwide are listed as
			 threatened or endangered, and many more face a heightened risk of
			 extinction;
		Whereas the actual and potential benefits that may be
			 derived from many species have not yet been fully discovered and would be
			 permanently lost if not for conservation efforts;
		Whereas recovery efforts for species such as the bald
			 eagle, the whooping crane, the gray whale, the American alligator, the
			 peregrine falcon, the Louisiana black bear, and others have resulted in great
			 improvements in the viability of those species;
		Whereas saving a species requires a combination of sound
			 research, careful coordination, and intensive management of conservation
			 efforts, along with increased public awareness and education;
		Whereas voluntary cooperative conservation programs have
			 proven to be critical to habitat restoration and species recovery; and
		Whereas education and increasing public awareness are the
			 first steps in effectively informing the public about endangered species and
			 species restoration efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 18, 2012, as Endangered Species Day;
			(2)encourages
			 schools to spend at least 30 minutes on Endangered Species Day teaching and
			 informing students about—
				(A)threats to
			 endangered species around the world; and
				(B)efforts to
			 restore endangered species, including the essential role of private landowners
			 and private stewardship in the protection and recovery of species;
				(3)encourages
			 organizations, businesses, private landowners, and agencies with a shared
			 interest in conserving endangered species to collaborate in developing
			 educational information for use in schools; and
			(4)encourages the
			 people of the United States—
				(A)to become
			 educated about, and aware of, threats to species, success stories in species
			 recovery, and opportunities to promote species conservation worldwide;
			 and
				(B)to observe
			 Endangered Species Day with appropriate ceremonies and activities.
				
